Citation Nr: 0802562	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  04-20 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals, injury, 
left median nerve.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1975 to 
February 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On his Form 9 submitted to the RO in May 2004, the veteran 
requested a hearing in this matter before a Veterans Law 
Judge sitting at the RO.  In view of the pending hearing 
request in this matter, the Board must remand the case to 
ensure that the veteran is afforded all due process of law.  
Accordingly, this case is REMANDED for the following:

1.  Schedule the veteran for a Travel Board 
Hearing in accordance with applicable 
procedures.  The veteran and his 
representative, if any, should be provided 
with notice as to the time and place to 
report for said hearing.

2.  Thereafter, this case should be returned 
to the Board for further appellate 
consideration.  The purpose of this remand 
is to ensure due process of law.  By this 
remand, the Board intimates no opinion, 
legal or factual, as to the ultimate 
disposition of this case.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



